
	
		II
		111th CONGRESS
		1st Session
		S. 2763
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Ms. Cantwell (for
			 herself, Mr. Wyden, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To terminate the preemption of State and local laws that
		  prohibit or regulate gaming or the operation of bucket shops, and for other
		  purposes. 
	
	
		1.Termination of preemption of
			 State and local laws
			(a)In
			 generalSection 12(e) of the
			 Commodity Exchange Act (7 U.S.C. 16(e)) is amended—
				(1)by striking
			 paragraph (2); and
				(2)in paragraph
			 (1)—
					(A)by striking
			 (1) Nothing and inserting Nothing;
					(B)by redesignating
			 subparagraphs (A) through (C) as paragraphs (1) through (3), respectively, and
			 indenting appropriately; and
					(C)in paragraph (2)
			 (as redesignated by subparagraph (B))—
						(i)by
			 redesignating clauses (i) through (iii) as subparagraphs (A) through (C),
			 respectively, and indenting appropriately; and
						(ii)in
			 the matter preceding subparagraph (A) (as redesignated by clause (i)), by
			 striking (except as provided in paragraph (2)).
						(b)Conforming
			 amendmentSection 2(e)(1) of the Commodity Exchange Act (7 U.S.C.
			 2(e)(1)) is amended by striking (other than section
			 12(e)(2)(B)).
			
